Opinion by
Tilson, J.
It was stipulated that certain items consist of Alenjon laces, embroidered-net laces, and galloons similar to those the subject of United States v. Caesar (18 C. C. P. A. 106, T. D. 44067) and Abstract 12555, filet laces similar to those passed upon in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), and Normandy lace articles similar to those the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40). They were held dutiable at 75 percent under paragraph 1430 as claimed.